Title: From Thomas Jefferson to United States Congress, 6 December 1805
From: Jefferson, Thomas
To: United States Congress


                  
                     Sir 
                     
                     Dec. 6. 1805.
                  
                  In order to give to Congress the details necessary for their full information of the state of things between Spain & the US. I send them the communication & documents now inclosed.   although stated to be confidential, that term is not meant to be extended to all the documents; the greater part of which are proper for the public eye. it is applied only to the message itself, & to the letters from our own & foreign ministers, which, if disclosed, might throw additional difficulties in the way of accomodation. these, alone therefore are delivered to the legislature in confidence that they will be kept secret.
                  
                     Th: Jefferson 
                     
                     
                  
               